Opinion filed October 9, 2014




                                      In The

        Eleventh Court of Appeals
                                    ___________

                                No. 11-14-00023-CR
                                    ___________

                MELISSA LEIGH BROWDER, Appellant
                               V.
                  THE STATE OF TEXAS, Appellee

                     On Appeal from the 142nd District Court
                            Midland County, Texas
                        Trial Court Cause No. CR39127

                      MEMORANDUM OPINION
      Melissa Leigh Browder, Appellant, has filed a motion for nonsuit and
dismissal of her appeal. In the motion, Appellant “asks this Court to enter a
nonsuit and dismiss each of the appeals [two counts] . . . pending in this Court.”
The motion is signed by both Appellant and her counsel in accordance with
TEX. R. APP. P. 42.2.
      The motion is granted, and the appeal is dismissed.


October 9, 2014                                             PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.